The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant timely traversed the restriction requirement in the reply filed on 03/23/2021 with the election of Figs. 1-3B.  Therefore, claims 4 and 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species of Figs. 4-7, there being no allowable generic or linking claim.  Thus, claims 1-3, 5-15 and 20 are presently pending in this application.  
The traversal is on the grounds that there is no additional search burden imposed by the species because they are directed to relevant embodiments.  This is not found persuasive because each of the species are mutually exclusive species with mutually exclusive characteristics that are not obvious variants of each other due to them having different number of tubular sections. These different characteristics require a need to perform different keyword searches that pertain to individual claims.  If the applicant believes that these are in fact similar and should not be considered mutually exclusive species, the applicant is required to state that these embodiments do not have mutually exclusive characteristics and a single prior art disclosing one would disclose the other since they are obvious variants of each other.  
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



Claim 10 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  It is unclear how the transition portion has a diameter that increases linearly from first tubular portion to the second tubular portion.  Fig. 2 discloses the diameter of the transition portion 30 decreases as it transitions from a larger diameter first tubular portion to a smaller diameter second tubular portion.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 10, 11, 13-15 and 20 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Roubin et al. (5827321) “Roubin”. 
Regarding claims 1, 13 and 20, Roubin discloses a radially expandable intraluminal support device (stent 40 in Figs. 10 and 11B) for implantation into a lumen of a body vessel having a nominal diameter (abstract), the device comprising: 
a first tubular portion (portion having the largest apertures 78 at the bottom of stent 40 in Fig. 10) having a first end extending to a second end and defining a longitudinal axis therethrough (bottom end of stent 40 extending to a middle region of stent 40; Fig. 10), the first tubular portion comprising at least one ring structure (circumferential annular segment made with struts 42 and 44; Figs. 3 and 4A) and having a first diameter along a first length of the first tubular portion (the diameter of the first tubular portion having the largest apertures 78; Fig. 10), the first diameter being greater than the nominal diameter in a fully expanded state (col. 6, lin. 51-53 disclose the stent having a larger diameter than the vessel wall and Fig. 11B discloses the first tubular portion with large apertures having the largest diameter), the first tubular portion having a first radial stiffness (the portion having largest apertures 78 has more flexibility or less radial stiffness because more flexibility and less rigidity means this portion requires less compressive force to radially compress; col. 7, lin. 54-56); 
a second tubular portion (top portion of stent 40 having smaller apertures 78; Figs. 10 and 11B)  having a third end and extending about the longitudinal axis to a fourth end (the smallest apertures extend from the middle of the stent 40 to the top end; Fig. 10), the second tubular portion comprising at least one ring structure and having a second diameter along a second length of the second tubular portion (circumferential annular segment made with struts 
a transition portion (the middle portion of stent 40; Fig. 11B) between the first tubular portion and the second tubular portion (the stent has a stepped tapering which transitions from a larger diameter first tubular portion to a smaller diameter, the stepped region is the transition portion between the first and second tubular portion that tapers the first diameter to a second diameter; Fig. 11B, furthermore, the transition portion can also be a gradually transition middle region as shown in Fig. 11A), the transition portion having a length and comprising at least one ring structure (circumferential annular segment made with struts 42 and 44 located in the middle or stepped region; Figs. 3, 4A and Fig. 11B) and being connected to the second end and the third end (the middle region is connected to ends of the first and second tubular portions; Fig. 11B), the transition portion having a tapering profile such that the diameter of the transition portion, at any point along its length, has a diameter which is between the first diameter and the second diameter inclusive (Figs. 11A and 11B disclose the middle region of the stent tapering to connect two end portions where at any point of the middle region the diameter is between the diameter of the first and second tubular portions), 
the transition portion having a radial stiffness which increases progressively along its length, the radial stiffness of the transition portion increasing from the first radial stiffness at a position at or near the second end to the second radial stiffness at a position at or near the third end (Figs. 10, 11A-11B and col. 7, lin. 54-56 disclose the stent becomes more rigid or has an increasing radial stiffness from large apertures 78 to small apertures 78 where the middle or transition portion increases in radial stiffness from larger aperture 78 first tubular portion second end to smallest aperture 78 second tubular portion third end),  and wherein the intraluminal support device is of unitary construction (Figs. 11A and 11B disclose a unitary stent).
Regarding claim 2, Roubin discloses the device is implanted into the lumen of the body vessel, the second tubular portion produces a greater average outward radial force than the first tubular portion when the body vessel is subject to an external compressive force (Fig. 11B and col. 7, lin. 54-56 disclose the second tubular portion having the smallest apertures 78 have more rigidity and radial stiffness, therefore the second tubular portion produces a greater average outward radial force than the first tubular portion having larger apertures 78).
Regarding claim 3, Roubin discloses the device is implanted into the lumen of the body vessel, the first tubular portion produces a greater average outward radial force than the second tubular portion when the body vessel is not subject to an external compressive force (Fig. 11C disclose the stent can be switched to have first tubular portion on the other side which would allow for the first tubular portion to produce a greater average outward radial force).
Regarding claim 10, as best understood, Roubin discloses the diameter of the transition portion increases substantially linearly from the first tubular portion to the second tubular portion (11C disclose the middle or transition portion increases in diameter from first tubular portion to the second tubular portion).
Regarding claim 11, Roubin discloses transition portion comprises a plurality of transition rings (Figs. 10 and 11B disclose the middle region as a plurality of annular rings made of struts 42 and 44), the diameter of the transition ring adjacent the first tubular portion having a diameter smaller than the diameter of the first tubular portion, the transition ring adjacent the second tubular portion having a diameter larger than the diameter of the second tubular portion and smaller than the diameter of the transition ring adjacent the first tubular portion, each transition ring between the first tubular portion and the second tubular portion increasing in diameter as its distance from the second tubular portion increases (Fig. 11B discloses the transition or middle region of stent 40 having a plurality of annular rings made of struts 42 and 44 that taper in diameter where the larger diameter ring of transition region is adjacent the end of the first tubular portion having large apertures 78 and a larger annular ring and the smaller diameter of the annular ring of the transition region is adjacent the beginning of the second tubular portion having the smallest apertures 78 and a smaller diameter ring).
Regarding claim 14, Roubin discloses the intraluminal support device is formed from a single cannula of shape-memory metal (col. 8, lin. 45-50 disclose the stent 40 is made of shape-memory metal, Nitinol).
Regarding claim 15, Roubin discloses at least one radiopaque element located between the transition portion and the second tubular portion (col. 8, lin. 45-50 disclose the stent 40 has struts in transition portion and second tubular portion having radiopacity).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Roubin et al. (5827321) “Roubin” in view of Gill et al. (2013/0110253) “Gill”.
Regarding claims 5, 6 and 8, Roubin discloses the claimed invention of claim 1 including a first tubular portion comprises a plurality of first rings disposed coaxial with each other (annular rings formed by struts 42 and 44 in the portion with large apertures 78 are coaxial on the stent 40; Fig. 10), each first ring individually comprising a plurality of first segments arranged as a plurality of peaks and valleys (the struts 42 and 44 form peaks and 
except for each ring having its respective peaks aligned with the peaks of all other rings to define an in-phase relationship of the rings along the first tubular portion; a peak of one first ring is connected to a peak of an adjacent first ring by a peak-connecting segment; each ring having its respective peaks aligned with the peaks of all other rings to define an in-phase relationship of the rings along the second tubular portion and each second segment having a second length less than the first length.
However, Gill teaches a similar invention comprising a multi-zone intraluminal device (Fig. 1 and abstract) comprising plurality of rings 112 (Fig. 1 top and bottom of stent has first and second tubular zones with rings 112) each ring having its respective peaks aligned with the peaks of all other rings to define an in-phase relationship of the rings along the first tubular portion (Fig. 1 discloses adjacent annular rings 112 are aligned in a peak to peak relationship); a peak of one first ring is connected to a peak of an adjacent first ring by a peak-connecting segment (Fig. 1 discloses the peak of adjacent annular rings 112 are connected by connectors 120); each ring having its respective peaks aligned with the peaks of all other rings to define an in-phase relationship of the rings along the second tubular portion (the bottom of 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the rings in Roubin to include each ring having its respective peaks aligned with the peaks of all other rings to define an in-phase relationship of the rings along the first tubular portion; a peak of one first ring is connected to a peak of an adjacent first ring by a peak-connecting segment; each ring having its respective peaks aligned with the peaks of all other rings to define an in-phase relationship of the rings along the second tubular portion and each second segment having a second length less than the first length., as taught and suggested by Gill, for the purpose of allowing uniform expansion of the stent upon deployment (par. 0051 of Gill). 
Regarding claim 12, Roubin discloses the claimed invention of claim 1; except for an end ring attached to the first end and coaxial with the first tubular portion, the end ring having a larger diameter than the first tubular portion and a radial stiffness less than the first radial stiffness.  However, Gill teaches a similar invention comprising a multi-zone intraluminal device (Fig. 1 and abstract) comprising an end ring attached to the first end and coaxial with the first tubular portion, the end ring having a larger diameter than the first tubular portion and a radial stiffness less than the first radial stiffness (pars. 0083 and 0084 discloses the stent has a flared zone at end 202 having a diameter D2 that is larger than the diameter of adjacent coaxial rings in the top tubular portion where the flared end has a softer stiffness than the adjacent rings). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the first tubular portion in Roubin to include an end ring attached to the first end and coaxial with the first tubular portion, the end ring having a larger diameter than the first tubular portion and a radial stiffness less than the first radial stiffness, as taught and suggested by Gill, for the purpose of securely anchoring the stent against vessel walls. 
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Roubin et al. (5827321) “Roubin” in view of Gill et al. (2013/0110253) “Gill” further in view of Cox et al. (7258697) “Cox”.
Roubin in view of Gill discloses the claimed invention of claims 1, 5 and 8; except for a valley of one first ring is connected to a valley of an adjacent first ring by a valley connecting segment and a peak of one second ring is connected to a peak of an adjacent second ring by a peak connecting segment.  However, Cox teaches a similar invention comprising an intraluminal device (Fig. 4) having a plurality of rings 40 (Fig. 4) comprising a valley of one first ring is connected to a valley of an adjacent first ring by a valley connecting segment (Figs. 4a and 6 disclose the link 54 connects adjacent rings by a valley to valley connection) and a peak of one second ring is connected to a peak of an adjacent second ring by a peak connecting segment (Figs. 4 and 7 disclose links 54 connect adjacent rings 40 with a peak to peak connection).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the rings in Roubin in view of Gill to include a valley of one first ring is connected to a valley of an adjacent first ring by a valley connecting segment and a peak 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YASHITA SHARMA/
Primary Examiner, Art Unit 3774